      Case 3:20-cv-00071-PDW-ARS Document 31 Filed 06/05/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                 EASTERN DIVISION

Self Advocacy Solutions N.D., League of    )
Women Voters of North Dakota, and          )
Maria Fallon Romo,                         )
                                           )
                        Plaintiffs,        ) ORDER
                                           )
        vs.                                ) Case No. 3:20-cv-00071
                                           )
Alvin Jaeger, in his official capacity as  )
Secretary of State, and Debbie Nelson,     )
in her official capacity as County Auditor )
of Grand Forks County,                     )
                                           )
                        Defendants.        )
______________________________________________________________________________

       On June 3, 2020, the Court issued an order enjoining the Defendants and all North Dakota

election officials acting in concert with them from rejecting any mail-in ballot on the basis of a

signature mismatch absent adequate notice and cure procedures for the June 9, 2020 primary

election. Doc. No. 29. On June 5, 2020, Defendant Alvin Jaeger (the “Secretary”) and the

Plaintiffs jointly submitted proposed procedures to be implemented by county auditors that provide

voters with notice and an opportunity to respond when a ballot is identified as containing a

signature mismatch. Doc. No. 30. Upon review, the Court concludes that the proposed procedures

sufficiently afford North Dakota voters the constitutional guarantee of due process.

     Accordingly, the Court ORDERS as follows:

     1. The Secretary shall instruct county auditors to follow the procedures outlined
        below.

     2. If an absentee ballot received on or before election day is determined by an
        election board to be defective under N.D.C.C. § 16.1-07-12 because the
        signatures on the application and the affidavit on the outer envelope of a
        returned absentee ballot do not match, a county auditor, or county official

                                                1
 Case 3:20-cv-00071-PDW-ARS Document 31 Filed 06/05/20 Page 2 of 3




   designated by the county auditor (hereinafter “the county auditor”), shall
   take reasonable steps as soon as practicable to inform the voter that his or
   her ballot has been identified as having a signature mismatch and will be
   rejected if not verified by the voter. Reasonable steps shall include but not
   be limited to calling the elector if the phone number is available. If the
   county auditor is unable to reach the voter by phone, whether because the
   voter did not answer, the county auditor was only able to leave a voicemail
   or message, or if a phone number is not available, the county auditor
   shall mail a notice informing the voter that the absentee ballot has been
   identified as having a signature mismatch and will be rejected if not verified,
   along with instructions to respond to the notice in the manner described in
   Paragraph 3.

3. The voter shall have until the meeting of the canvassing board, which occurs
   on the sixth day after the election, to confirm or deny the legitimacy of the
   signatures in question. The voter may confirm the legitimacy of the signatures
   by a response using any form of written communication, phone call or in-
   person visit with the county auditor. The response must be received from the
   voter before the adjournment of the county canvassing board. All such ballots
   in which the signatures have been confirmed by the voter will be included in
   the final vote tally as certified by the county canvassing board. A note or log
   of the county auditor memorializing the phone call or the written
   communication from the voter must be presented to the canvassing board and
   retained with all election materials for the twenty-two-month retention period
   required by federal and state law.

4. If the voter does not respond to the notice, and if the canvassing board
   determines that the signatures do not match, the ballot shall not be counted.

5. For absentee ballots received after election day with postmarks no later than the
   day prior to election day, the county auditor shall compare the signature on the
   application submitted by the voter with the affidavit on the outer envelope of
   the voter’s returned absentee ballot to identify whether the canvassing board
   is likely to determine that the signatures do not match. For such ballots, the
   county auditor shall immediately implement the notice process set forth in
   Paragraph 2. Paragraphs 3 and 4 shall apply to such ballots.

6. If the canvassing board determines that an absentee ballot has a mismatched
   signature, and if that voter was not previously provided notice pursuant to
   Paragraph 5, the county auditor will attempt to contact the voter by phone to
   confirm or deny the legitimacy of the signatures in question. The voter
   may do so in the manner set forth in Paragraph 3, and thereby have the vote
   included in the final vote tally as certified by the canvassing board. If the voter
   cannot be reached by phone or otherwise contacted, the ballot shall not be
   counted.

                                           2
 Case 3:20-cv-00071-PDW-ARS Document 31 Filed 06/05/20 Page 3 of 3




7. All voters whose absentee ballots were not counted will be sent a written
   notice explaining that the ballot was rejected and the reason for the
   rejection.

  IT IS SO ORDERED.

  Dated this 5th day of June, 2020.

                                      /s/ Peter D. Welte
                                      Peter D. Welte, Chief Judge
                                      United States District Court




                                         3
